DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 1, 2022; May 2, 2022, December 22, 2021; August 10, 2021; and March 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on March 29, 2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Stojanovski et al. (hereinafter “Stojanovski”, US 2022/0038898).
Regarding claim 1, Stojanovski discloses a method for network access, comprising: 
obtaining, by a terminal device (i.e., UE #A-C as shown in Fig. 1), first information (i.e., SP #X and NPN #A), wherein the first information is used to indicate whether the terminal device is allowed to simultaneously access a second network when accessing a first network (i.e., to enable service continuity when the UE moves between a non-public network (NPN) coverage into PLMN coverage or vice versa, the UE retrieves the stored “Equivalent Home Network” list that contains both SP #X and NPN #A as described in paragraphs 0117-0021); and
determining, by the terminal device according to the first information, whether to initiate an access request to the second network when the terminal device accesses the first network (i.e., the UE selects a SP #X network as described in paragraph 0019).  
Regarding claim 13, since this claim recites a different statutory class and also include similar features to those of recited within claim 1; the Examiner rejects this claim at least for same reasons discussed above.  In addition, Stojanovski also discloses a memory (i.e., memory 404G as shown in Fig. 4), a processor (i.e., CPU 404E).

Regarding claims 2, and 14, Stojanovski discloses all limitations recited within claims as described above.  Stojanovski also discloses wherein the simultaneously accessing a second network when accessing a first network comprises at least one of: 
separately accessing, by the terminal device, the first network and the second network; or 
accessing, by the terminal device, the first network, and accessing the second network via the first network (i.e., the UE #A 118 is registered to a NPN 110, and register with a SP as described in paragraphs 0014-0015).  

Regarding claims 3, and 15, Stojanovski discloses all limitations recited within claims as described above.  Stojanovski also discloses wherein the obtaining, by a terminal device, first information comprises: obtaining, by the terminal device, the first information from a universal subscriber identity module (USIM) of the terminal device or a memory of the terminal device (i.e., the “Equivalent Home Network” list that contains both SP #X and NPN #A is stored on the UE as described in paragraphs 0117-0021).  

Regarding claims 6, and 18, Stojanovski discloses all limitations recited within claims as described above.  Stojanovski also discloses wherein the obtaining, by a terminal device, first information comprises: receiving the first information sent by a first network element of the first network after the terminal device accesses the first network (i.e., RAN broadcast both its own NPN-ID and optionally the SP-IDS of the SPs to which it can provide access as described in paragraph 0014).  

Regarding claims 8, and 20, Stojanovski discloses all limitations recited within claims as described above.  Stojanovski also discloses wherein the first network is a non-public network (NPN) (i.e., Non-public Network (NPN) 110 as shown in Fig. 1), and the second network is a public land mobile network (PLMN) (i.e., PLMN#1 112, PLMN#2 114, and/or PLMN#N 116 as shown in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski in view of Liao et al. (hereinafter “Liao”, US 2022/0007180). 
Regarding claims 7, and 19, Stojanovski discloses all limitations recited within claims as described above, but does not expressly disclose features of these claims.
In a similar endeavor, Liao also discloses systems, methods, and devices for privacy and control of traffic accessing PLMN service at a non-public network.  Liao also discloses wherein the first network element is any one of the following: an access and mobility management function (AMF), a session management function (SMF), or a user plane function (UPF) (i.e., AMF as descried in paragraphs 0038, and 0049).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE subscription information is transferred to an appropriate network node and register the UE. 

Allowable Subject Matter
Claims 4-5, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644